UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1018


BETTY PORTER ALLEN,

                Plaintiff – Appellant,

          v.

JAMES ANTHONY PERRI, M.D.; PIEDMONT EMERGENCY MEDICINE
ASSOCIATES, PA, a dissolved North Carolina Corporation;
CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY, d/b/a Carolinas
HealthCare System; CAROLINAS MEDICAL CENTER-UNIVERSITY, a
facility of the Charlotte-Mecklenburg Hospital Authority,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00666-GCM)


Submitted:   March 14, 2011                 Decided:   March 31, 2011


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Betty Porter Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Betty Porter Allen appeals the district court’s order

granting        leave    to     proceed      without   prepayment       of   fees    and

dismissing        this        action     alleging      medical       malpractice     and

negligence for lack of subject matter jurisdiction.                              We have

reviewed the record and find no reversible error.                         Accordingly,

we     affirm     for    the     reasons      stated    by    the     district    court.

Allen v. Perri, No. 3:10-cv-00666-GCM (W.D.N.C. Jan. 4, 2011).

We deny the motion for appointment of counsel and dispense with

oral    argument        because       the    facts   and     legal    contentions    are

adequately       presented       in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                               2